                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    VSE CORPORATION                                        CIVIL ACTION

    VERSUS                                                   NO. 19-10827

    HAROLD KORETZKY AND CARVER,                          SECTION “R” (4)
    DARDEN, KORETZKY, TESSIER,
    FINN, BLOSSMAN & AREAUX,
    L.L.C.



                          ORDER AND REASONS


       The Court has received the amended motion to stay and

administratively close the current proceedings from plaintiff VSE

Corporation. 1 Because neither the interests of justice nor federal statute

requires a stay, the Court denies the motion.



I.     BACKGROUND

       This case arises from alleged legal malpractice. Plaintiff retained

defendants to draft a Collective Bargaining Agreement with the International

Association of Machinists and Aerospace Workers, AFL-CIO. 2        Plaintiff

alleges that defendant Koretzky recommended that plaintiff include in the


1      R. Doc. 19.
2      See R. Doc. 1 at 2 ¶ 8.
Agreement a provision requiring mandatory unpaid breaks.3 Plaintiff and

the machinists’ union signed the Agreement.4 But the requirement for

unpaid breaks allegedly violated the Fair Labor Standards Act.5

Consequently, plaintiff was sued in the Eastern District of Texas. 6

       Over a year after the Texas suit commenced, plaintiff filed the current

malpractice action against defendants. 7       Defendants responded with a

motion to dismiss.8 After defendants’ motion to dismiss was submitted and

pending, plaintiff filed the current motion to stay.9 Defendants oppose the

stay. 10



II.    DISCUSSION

       Plaintiff identifies two reasons for the Court to provide a stay. First,

plaintiff argues that since the Texas suit and the current suit are interrelated,

the Court should stay the current suit pending the result of the Texas suit.




3      See id. at 2 ¶ 9.
4      See id. at 3 ¶ 12.
5      See id. at 3 ¶ 10.
6      See id. at 3 ¶¶ 13-14.
7      R. Doc. 1 at 3 ¶ 13.
8      R. Doc. 5.
9      R. Doc. 24.
10     R. Doc. 25.
                                       2
Second, plaintiff alleges that the case is subject to arbitration. The Court will

address each issue in turn.

      A.    Texas Suit

      Plaintiff argues that the outcome of the Texas suit could influence the

current suit, and that as a result, the Court should stay the current suit until

the judgment in the Texas suit issues. 11        Because the current suit is

perempted on its face, the Court finds the outcome of the Texas suit

immaterial, and not a basis for granting a stay.

      “The district court has a general discretionary power to stay

proceedings before it in the control of its docket and in the interests of

justice.” McKnight v. C.H. Blanchard, 667 F.2d 477, 479 (5th Cir. 1982). The

Court must “weigh competing interests and maintain an even balance”

between the party advocating a stay and the parties opposing the stay.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). “[B]efore granting a stay

pending the resolution of another case, the court must carefully consider the

time reasonably expected for resolution of the ‘other case,’ in light of the

principle that ‘stay orders will be reversed when they are found to be

immoderate or of an indefinite duration.’” Wedgeworth v. Fibreboard




11    See R. Doc. 24 at 4.
                                       3
Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting McKnight, 667 F.2d at

479).

        Here, plaintiff argues that a stay is appropriate for two reasons. First,

“the decision in [the Texas suit] is determinative as to whether this case has

merit.”12 That is, if the Texas court rules in plaintiff’s favor, it could “render

the present suit moot.”13       Second, plaintiff argues that until that suit

concludes “damages are wholly unknown and speculative.” 14 As a result, “a

determination of liability against defendant would have no effect for

potentially years,” until the Texas collective action concludes. 15

        In some scenarios, a pending, related suit can warrant the stay of a

legal malpractice action. In Dwyer v. Binegar, 95 So. 3d 565 (La. App. 4 Cir.

2012), for instance, the Louisiana Court of Appeal for the Fourth Circuit

found a stay appropriate pending the resolution of an issue in an underlying

suit that, as here, arose from the alleged error triggering the legal malpractice

suit. See id. at 566-67, 571. The court acknowledged that if the underlying

suit concluded in the plaintiff’s favor, the malpractice suit could be

dismissed. See id. at 571. But, because of the limitations period applicable




12      R. Doc. 24 at 1.
13      Id. at 4.
14      Id.
15      See id.
                                        4
to legal malpractice, waiting for the underlying suit to conclude could lead to

the peremption of plaintiff’s malpractice action. See id. at 568-69, 571. The

court therefore reasoned that failing to issue a stay “could lead to the

extinguishment of [the plaintiff’s] cause of action against the defendants

before one knows whether a party defendant herein actually may have

malpracticed—an absurd result.” Id. at 571.

      This logic, though, does not apply here. The Court has considered

defendants’ motion to dismiss for failure to state a claim, and found

plaintiff’s suit perempted.16 As such, unlike in Dwyer, the Court need not

await the results of the Texas suit to determine whether defendants actually

committed malpractice. Indeed, the Dwyer court ordered a stay only after

overturning the trial court’s finding that—because no attorney-client

relationship existed—the plaintiff had no right of action. See 95 So. 3d at

570-71. But here, the Court’s finding that plaintiff has no right of action

stands. As a result, the Texas court’s determination about the merits of and

damages arising from the underlying suit will have no bearing on the

outcome of the case before this Court. In such circumstances, a stay is not

appropriate.




16    R. Doc. 28.
                                      5
      The other considerations relevant to a stay also militate against issuing

one here. Because the Court can adjudicate the case now, defendants have a

strong interest in having the case dismissed, rather than prolonged

unnecessarily.    Furthermore, plaintiff’s requesting a stay of indefinite

duration—requiring possibly “several years” for the Texas suit to

conclude 17—also weighs against its issuance. Overall, therefore, the Court

finds that the interests of justice do not support applying a stay based on the

Texas suit.

      B.      Arbitration Clause

      Plaintiff also claims that the matter should be stayed pursuant to an

arbitration agreement.18 Plaintiff relies on an unsigned engagement letter

from defendants’ files, which contains a clause stating that “any claim or

controversy” between the parties “shall be settled by . . . binding

arbitration.”19 Because the Court finds that the parties never entered an

arbitration agreement, the Court finds that a stay pending arbitration is

unwarranted.

      The Federal Arbitration Act permits a party to request a stay of judicial

proceedings. Specifically, Section 3 of the FAA states that upon a party’s


17    R. Doc. 24 at 4.
18    See R. Doc. 24 at 1.
19    R. Doc. 24-2 at 4.
                                      6
request, a court “shall” stay an action pending arbitration where the suit

involves an issue “referable to arbitration” based on an “agreement in

writing.” See 9 U.S.C. § 3. The Fifth Circuit “has never discussed the

appropriate standard for a district court to apply when considering a motion

to stay.” Rain CII Carbon, LLC v. ConocoPhillips Co., No. 09-4169, 2010 WL

148292, at *3 (E.D. La. Jan. 11, 2010); see also Jackson v. Royal Caribbean

Cruises, Ltd., 389 F. Supp. 3d 431, 443 (N.D. Tex. 2019). But “the majority

of other circuits apply a summary judgment-like standard, giving deference

to the claims of the non-movant.” Rain CII Carbon, LLC, 2010 WL 148292,

at *3. That said, the Fifth Circuit has instructed that when deciding whether

to issue a stay, “a court must ‘first determine whether there is a written

agreement to arbitrate’; then, ‘whether any of the issues raised are within the

reach of that agreement.’” In re Complaint of Hornbeck Offshore (1984)

Corp., 981 F.2d 752, 754 (5th Cir. 1993) (quoting Midwest Mech.

Contractors, Inc. v. Commonwealth Constr. Co., 801 F.2d 748, 751 (5th Cir.

1986)).

      Here, defendants state that they never entered into a written

agreement to arbitrate with plaintiff. 20      Although questions about a

contract’s validity are for the arbitrator, a court may decide questions about


20    See R. Doc. 25 at 4.
                                      7
contract formation. See Maravilla v. Gruma Corp., 783 F. App’x 392, 395

(5th Cir. 2019). In making this decision, “[c]ourts ‘apply ordinary state-law

principles that govern the formation of contracts.’” Id. at 394 (quoting First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). Because the

Court’s jurisdiction arises from the parties’ diversity of citizenship, 21 the

Court looks to Louisiana law. See Dalfrey v. Boss Hoss Cycles, Inc., 456 F.

App’x 329, 332 (5th Cir. 2011) (“Where federal jurisdiction is based on

diversity, [a court] appl[ies] the substantive law of the forum state.”); see also

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

      Under Louisiana law, “[a] contract is formed by the consent of the

parties established through offer and acceptance.” La. Civ. Code art. 1927.

Consent requires “a meeting of the minds of the parties.” Philips v. Berner,

789 So. 2d 41, 45 (La. App. 4 Cir. 2001).

      Defendants contend that they never consented to arbitration, and there

was no meeting of the minds, because the document relied on by plaintiff

was never offered by defendants to plaintiff. Specifically, defendants argue

that although defendant Koretzky signed the letter at issue, it was never sent

to plaintiff. 22 Defendants claim that the Department of Labor rule that




21    See R. Doc. 1 at 1 ¶ 1.
22    See R. Doc. 25 at 4.
                                        8
instigated defendants’ drafting a new engagement letter was enjoined, thus

removing the need for the new agreement.23 Plaintiff came in possession of

the draft letter, defendants surmise, only when defendants turned over their

files to plaintiff after the initiation of the Texas suit. 24

      Defendants provide evidence to support their position. To support the

argument that defendants never transmitted the document to plaintiff,

defendants submit an email—dated the same day as the alleged contract—

which states that as a result of the injunction, “engagement letters addressing

[the DOL’s rule] are unnecessary at this time.”25 Further supporting the draft

nature of the document, defendants note that “[n]o specific assignment is set

forth . . . , and it was never signed by Plaintiff.” 26 The Court also notes that

the document is Bates stamped,27 which is consistent with defendants’

contention that plaintiff came in possession of the document after

defendants turned over their files. Finally, supporting the contention that a

meeting of the minds never occurred, defendants suggest that “[p]laintiff




23    See id.
24    See id. at 5.
25    R. Doc. 25-1 at 1.
26    R. Doc. 25 at 4 (emphasis removed); see R. Doc. 24-2 at 1-2, 5.
27    See, e.g., R. Doc. 24-2 at 1.
                                    9
clearly did not think that it was bound by this draft engagement letter,” as it

did not initiate arbitration, but rather sued defendants.28

      Plaintiff, by contrast, provides no evidence to support the application

of the arbitration agreement, other than supplying the purported agreement

itself.29 Indeed, the full extent of its argument that the case should be stayed

for arbitration consists of a single sentence: “Further, this case is subject to

an arbitration clause.”30

      The Court has evaluated the evidence and arguments provided by the

parties, and does not find the evidence sufficient to establish that defendants

offered a contract containing an arbitration clause that plaintiff accepted. In

other words, the parties never had a meeting of the minds, and thus never

consented to arbitration. Consequently, the Court does not find that the

parties formed a contract based on the draft engagement letter. Since the

parties formed no written agreement to arbitrate, the Court need not

mandatorily issue a stay under Section 3 of the FAA. Furthermore, the Court

finds no reason to otherwise issue a discretionary stay.




28    See R. Doc. 25 at 5.
29    R. Doc. 24-2.
30    R. Doc. 24.
                                      10
III. CONCLUSION

      For the foregoing reasons, the Court DENIES plaintiff’s motion to stay

or administratively close the case.




       New Orleans, Louisiana, this _____
                                     20th day of December, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      11
